      Case 1:18-cv-07291-VSB-RWL Document 73 Filed 08/10/20 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------x

AVALON HOLDINGS CORPORATION,

                                             Plaintiff,
                                                                                Case No.: 1:18-cv-7291-VSB-RWL
                                  – against –

GUY GENTILE AND MINTBROKER INTERNATIONAL, LTD.,

                                             Defendants

----------------------------------------------------------------------------x

                      DEFENDANTS’ LOCAL RULE 56.1 STATEMENT OF
                            UNDISPUTED MATERIAL FACTS

        Defendants Guy Gentile and Mintbroker International, Ltd. hereby submit this Statement

of Undisputed Material Facts pursuant to Local Civil Rule 56.1 to set forth the material facts to

which it contends there is no genuine issue to be tried.

        1. Avalon Holdings Corporation (“Avalon”) is a Warren, Ohio-based provider of waste

             management services to industrial, commercial, municipal and governmental

             customers in selected northeastern and midwestern U.S. markets. Avalon also owns

             the Avalon Golf and Country Club, which operates golf courses and related facilities.

             McLaughlin Declaration (“McLaughlin Decl.”) Exhibit 1.

        2. For approximately the first seven months of 2018, up until July 24, 2018, Avalon’s

             closing share price ranged from approximately $2.00 to $2.40. McLaughlin Decl.

             Exhibit 2.

        3. On June 15, 2018, Mintbroker, through Interactive Brokers, opened a position on

             Avalon securities with the purchase of 200 shares. McLaughlin Decl. Exhibit 3.
Case 1:18-cv-07291-VSB-RWL Document 73 Filed 08/10/20 Page 2 of 16




 4. On August 2, 2018, Mintbroker netted its position in Avalon securities to zero with

    the purchase of 1,000 Avalon securities. McLaughlin Decl. Exhibit 4.

 5. For approximately the last five months of 2018, after July 31, 2018, Avalon’s closing

    share price ranged from approximately $2.65 to $4.80. McLaughlin Decl. Exhibit 2

    and, Yahoo Finance Avalon Share Price Chart, January 1, 2018 to December 31,

    2018.

 6. The highest closing share price of $4.80 in the second half of 2018 represents a 100%

    increase over the highest closing share price of $2.40 in the first half of 2018, and the

    lowest closing share price of $2.65 in the second half of 2018 represents a 32.5%

    increase over the lowest closing price of $2.00 in the first half of 2018. McLaughlin

    Decl. Exhibit 2 and ¶ 4.

 7. Between its opening and closing positions, Mintbroker undertook some 18,460 trades

    in purported Avalon securities. McLaughlin Decl. ¶ 6.

 8. On July 7, 2018, Mintbroker filed a SEC Form 3 pursuant to Section 16(a) of the

    Securities Exchange Act of 1934 stating that it had taken a position in 1,922,095

    shares of Avalon. McLaughlin Declaration (“McLaughlin Decl.”) Exhibit 5.

 9. On August 1, 2018, Mintbroker filed a SEC Form 4 pursuant to Section 16(a) of the

    Securities Exchange Act of 1934 stating it had decreased its position in Avalon

    securities by 202,642 shares. McLaughlin Decl. Exhibit 6.

 10. On August 22, 2018, Mintbroker filed a SEC Form13-D pursuant to Section 16(a) of

    the Securities Exchange Act of 1934, to which it attached all of its trading records

    reflecting positions in Avalon stock effected during the prior sixty days by

    Mintbroker. Gentile, by virtue of his relationship to MintBroker, noted in this form
Case 1:18-cv-07291-VSB-RWL Document 73 Filed 08/10/20 Page 3 of 16




    that he “may be deemed to indirectly beneficially own (as that term is defined in Rule

    13d-3 under the Exchange Act of 1934, as amended) those Shares which MintBroker

    had owned” and that he “disclaim[ed] beneficial ownership of all such Shares for all

    other purposes.” McLaughlin Decl. Exhibit 7.

 11. The periods during which Defendants purported to hold a greater than 10% of the

    outstanding common stock of Avalon based on the Interactive Brokers’ trade blotter

    (which does not account for T+2 settlement) are July 24, 2018 for eleven seconds

    between 2:46:41 p.m. and 2:46:52 p.m. and July 24, 2018 for less than four minutes

    between 2:54:21 p.m. and 2:58:08 p.m. At 3:06 p.m. on July 24, 2018, Mintbroker

    entered a greater than 10% position in AWX, which it exited on July 31, 2018 at

    12:02 p.m. (the “Alleged Short Swing Period”). McLaughlin Decl. ¶ 11.

 12. Defendants made 15,511 trades during the Alleged Short Swing Period. McLaughlin

    Decl. ¶ 12.

 13. Based upon the trade blotter produced by Interactive Brokers (which does not account

    for T+2 settlement), Defendants’ maximum position was 57.5 % of the Avalon

    outstanding stock on July 27, 2018 at 1:56 p.m. McLaughlin Decl. ¶ 13.

 14. The number of Avalon shares outstanding during the Short Swing Window was

    3,263,585. McLaughlin Decl. Exhibit 8, ¶ 15.

 15. A company’s share register sets forth the legal owners of that company’s stock.

    McLaughlin Decl. Exhibit 9, at 12-5. These “registered owners” or “record owners”

    (the “record date” is the date upon which they legally own the shares) generally

    possess share certificates that “represent their ownership in the company.” Id. The

    vast majority of publicly traded shares in the United States are registered in the name
Case 1:18-cv-07291-VSB-RWL Document 73 Filed 08/10/20 Page 4 of 16




    of Cede & Co., the nominee of The Depository Trust Company (“DTC”). Id. at 12-

    3. DTC is the largest “legal” owner of most public companies’ stock. Id. at 12-5.

    “Shares registered in this manner are commonly referred to as being held in “street

    name.” Id. “The street name registration system was created to facilitate securities

    trading, eliminate paperwork and preserve the confidentiality of beneficial owners’

    identities.” Id. “Beneficial owners are divested of the rights incident to legal

    ownership when they hold their shares in street name.” Id.

 16. Transactions involving street name shares are conducted using DTC's electronic

    “book-entry” system of accounting for share transfers. McLaughlin Decl. Exhibit 9 at

    12-6. Whcn one participant’s client sells shares in a particular company, that

    participant’s DTC account is debited and the purchasing participant's account is

    credited by the same amount. Id. DTC's “book-entry” system negates the need to keep

    a large inventory of physical stock certificates. The shares of each company held by

    DTC are typically represented by only one or more immobilized jumbo stock

    certificates held in DTC's vault. Id.

 17. Avalon shares are DTC eligible securities, as evidenced by the DTC settlement data

    produced in this litigation. McLaughlin Decl. Exhibit. 10.

 18. The number of Avalon shares possessed by “Cede & Co” during the Short Swing

    Window is 3,250,012 (the “Float”). McLaughlin Decl. Exhibit 8, ¶ 16.

 19. Based upon Avalon’s own analysis of its shareholders, as of July 24, 2018 there were

    only approximately “1.7 million shares” left to publicly trade when backing out the

    greater than 5% shareholders who had not traded their shares during the relevant

    period, identified as Ron Klingle, Anil Nalluri, Dimension Fund Advisors LP, and
Case 1:18-cv-07291-VSB-RWL Document 73 Filed 08/10/20 Page 5 of 16




    Comprehensive Financial Planning (the “Available Float”). The Available Float

    equates to 52% of Avalon’s outstanding shares. McLaughlin Decl. Exhibit 27 at

    NYSE000076, Exhibit 28, and ¶ 54.

 20. On July 24, 2018, 2,486,200 Avalon shares were traded by all market participants.

    McLaughlin Decl. Exhibit 11.

 21. The July 24, 2018 trading by all market participants in Avalon shares represented

    76.49% of the Float and 146.25% of the Available Float. McLaughlin Decl. ¶ 22.

 22. On July 24, 2018, 763,945 Avalon shares were purchased and sold by Interactive

    Brokers’ customers, including Defendants, for a total of 1,527,890 trades.

    McLaughlin Decl. Exhibit. 10.

 23. The July 24, 2018 trading by Interactive Brokers’ customers represented 47.01% of

    the Float and 89.88% of the Available Float. McLaughlin Decl., ¶ 29.

 24. On July 25, 2018, 10,660,300 Avalon shares were traded by all market participants.

    McLaughlin Decl. Exhibit 11.

 25. The July 25, 2018 trading in Avalon shares by all market participants represented

    328% of the Float and 627.08% of the Available Float. McLaughlin Decl. ¶ 23.

 26. On July 25, 2018, 1,083,950 Avalon shares were purchased and sold by Interactive

    Brokers’ customers, including Defendants, for a total of 1,167,900 trades.

    McLaughlin Decl. Exhibit 10.

 27. The July 25, 2018 trading by Interactive Brokers’ customers represented 66.71% of

    the Float and 127.53% of the Available Float. McLaughlin Decl. Exhibit 10, ¶ 30.

 28. On July 26, 2018, 10,306,900 Avalon shares were traded by all market participants.

    McLaughlin Decl. Exhibit 11.
Case 1:18-cv-07291-VSB-RWL Document 73 Filed 08/10/20 Page 6 of 16




 29. The July 26, 2018 trading in Avalon shares by all market participants represented

    317.13% of the Float and 606.29% of the Available Float. McLaughlin Decl. ¶ 24.

 30. On July 26, 2018, 1,082,250 Avalon shares were purchased and sold by Interactive

    Brokers’ customers, including Defendants, for a total of 2,164,500 trades.

    McLaughlin Decl. Exhibit 10.

 31. The July 26, 2018 trading by Interactive Brokers’ customers represented 66.6% of

    the Float and 127.32% of the Available Float. McLaughlin Decl. Exhibit 10, ¶ 31.

 32. On July 27, 2018, 12,799,500 Avalon shares were traded by all market participants.

    McLaughlin Decl. 11.

 33. The July 27, 2018 trading in Avalon shares by all market participants represented

    393.83% of the Float and 752.91% of the Available Float. McLaughlin Decl. ¶ 25.

 34. On July 27, 2018, 886,938 Avalon shares were purchased and sold by Interactive

    Brokers’ customers, including Defendants, for a total of 1,773,867 trades.

    McLaughlin Decl. Exhibit 10.

 35. The July 27, 2018 trading by Interactive Brokers’ customers represented 54.6% of

    the Float and 104.35% of the Available Float. McLaughlin Decl. Exhibit 10, ¶ 32.

 36. On July 30, 2018, 5,707,000 Avalon shares were traded by all market participants.

    McLaughlin Decl. Exhibit 11.

 37. The July 30, 2018 trading in Avalon shares by all market participants represented

    175.60% of the Float and 335.94% of the Available Float. McLaughlin Decl. ¶ 26.

 38. On July 30, 2018, 884,610 Avalon shares were purchased and sold by Interactive

    Brokers’ customers, including Defendants, for a total of 1,769,220 trades.

    McLaughlin Decl. Exhibit 10.
Case 1:18-cv-07291-VSB-RWL Document 73 Filed 08/10/20 Page 7 of 16




 39. The July 30, 2018 trading by Interactive Brokers’ customers represented 54.4% of

    the Float and 104.07% of the Available Float. McLaughlin Decl. Exhibit 10, ¶ 33.

 40. On July 31, 2018, 3,976,900 Avalon shares were traded by all market participants.

    McLaughlin Decl. Exhibit 11.

 41. The July 31, 2018 trading in Avalon shares by all market participants represented

    122.37% of the Float and 233.37% of the Available Float. McLaughlin Decl. ¶ 27.

 42. On July 31, 2018, 990,140 Avalon shares were purchased and sold by Interactive

    Brokers’ customers, including Defendants, for a total of1,980,280 trades.

    McLaughlin Decl. Exhibit 10.

 43. The July 31, 2018 trading by Interactive Brokers customers represented 60.9% of the

    Float and 127.76% of the Available Float. McLaughlin Decl. Exhibit 10, ¶ 34.

 44. The combined trading in Avalon shares by all market participants during the alleged

    Short Swing Period was 45,936,800 shares, constituting 1413.43% of the Float and

    2,702.16% of the Available Float. McLaughlin Decl. ¶¶ 21, 28.

 45. The combined trading in Avalon shares by Interactive Brokers’ customers during the

    alleged Short Swing Period was 11,383,666 shares, representing 350.3% of the Float

    and 669.63% of the Available Float. McLaughlin Decl. ¶ 34.

 46. On July 24, Mintbroker opened a position in 624,073 shares representing 19.2% of

    the Float and 36.71% of the Available Float and closed a position in 99,086 shares

    representing 3.05% of the Float and 5.83% of the Available Float; its total trades

    were 723,159 “shares” representing 22.25% of the Float and 42.54% of the

    Available Float. McLaughlin Decl. Exhibit 12.
Case 1:18-cv-07291-VSB-RWL Document 73 Filed 08/10/20 Page 8 of 16




 47. On July 25, Mintbroker opened a position in 703,602 shares representing 21.65% of

    the Float and 41.39% of the Available Float and closed a position in 118,277 shares

    representing 3.64% of the Float and 6.95% of the Available Float; its total trades

    were 821,879 “shares” representing 25.29% of the Float and 48.34% of the

    Available Float. McLaughlin Decl. Exhibit 12.

 48. On July 26, Mintbroker opened a position in 690,184 shares representing 21.24% of

    the Float and 40.60% of the Available Float and closed a position in 215,677 shares

    representing 6.64% of the Float and 12.69% of the Available Float; its total trades

    were 905,861 “shares” representing 27.87% of the Float and 53.29% of the

    Available Float. McLaughlin Decl. Exhibit 12.

 49. On July 27, Mintbroker opened a position in 327,406 shares representing 10.07% of

    the Float and 19.26% of the Available Float and closed a position in 192,340 shares

    representing 5.92% of the Float and 11.31% of the Available Float; its total trades

    were 519,746 “shares” representing 15.99% of the Float and 30.57% of the

    Available Float. McLaughlin Decl. Exhibit 12.

 50. On July 30, Mintbroker closed a position in 719,885 shares representing 22.15% of

    the Float and 42.35% of the Available Float. McLaughlin Decl. Exhibit 12.

 51. On July 31, Mintbroker closed a position in 799,720 shares representing 24.61% of

    the Float and 47.04% of the Available Float. McLaughlin Decl. Exhibit 12.

 52. The combined trading in Avalon shares by Mintbroker during the Alleged Short

    Swing Period was 4,490,250 “shares”, representing 138.16% of the Float and

    264.13% of the Available Float. Mintbroker’s positive book entry position during

    the Alleged Short Swing Period was 2,345,265 “shares” and its negative book-entry
Case 1:18-cv-07291-VSB-RWL Document 73 Filed 08/10/20 Page 9 of 16




    position during the Alleged Short Swing Period representing sales and short sales was

    2,144,985 “shares.” McLaughlin Decl. Exhibit 12.

 53. Account #I1043365 was a proprietary trading account held by MintBroker at

    Interactive Brokers (“Interactive”) and it served as the “Master Account” for two

    proprietary sub- accounts: (i) Account #UL1043811; and (ii) Account #US1043812

    (the “Trading Accounts”). McLaughlin Decl. Exhibit 13.

 54. The “Activity Statements” produced by Interactive for each of the Trading Accounts

    accurately reflect the Avalon (AWX) and New Concept (GBR) trades executed in

    those Trading Accounts by Gentile, as the sole owner of MintBroker. (See

    #UL1043811 “Activity Statement” (filename: Annual Statements/MINT 2018

    UL.pdf), AWX trades at pp.933 –1000; GBR trades at pp.1150 –1202; see also

    #US1043812 “Activity Statement” (filename: Annual Statements/MINT 2018

    US.pdf), AWX trades at pp.203-206; GBR trades at pp. 431-433). McLaughlin Decl.

    Exhibit 13.

 55. The trades reflected in the Activity Statements for the Trading Accounts include the

    Avalon and New Concept trades reflected in the records produced by the Defendants

    at Bates Numbers MINT-AWX000001-140 and MINT-GBR-000001-159.

    McLaughlin Decl. Exhibit 13.

 56. Cash was credited or debited to the Trading Accounts, as applicable, in connection

    with each AWX or GBR trade listed on the “Activity Statements,” in the amount of

    the “Proceeds” indicated on the “Activity Statements” for each such trade.

    McLaughlin Decl. Exhibit 13.
Case 1:18-cv-07291-VSB-RWL Document 73 Filed 08/10/20 Page 10 of 16




 57. On May 22, 2017, the SEC amended Rule 15c6-1(a) to shorted by one business day

    the standard settlement cycle for broker-dealer securities transactions from trade date

    plus 3 business days (“T+3”) to trade date plus 2 business days, known as T+2.

    McLaughlin Decl. Exhibit 14.

 58. “Generally, this change would mean that when an investor buys a security, the

    brokerage firm must receive payment from the investor no later than two business

    days after the trade is executed. When an investor sells a security, the investor must

    deliver to the brokerage firm the investor’s security no later than two business days

    after the sale. For example, if an investor sells shares of a particular stock on

    Monday, the transaction would settle on Wednesday.” McLaughlin Decl. Exhibit 14.

 59. Interactive Brokers informed its clients that “[e]ffective September 5, 2017, the

    standard settlement period for securities traded on U.S. and Canadian exchanges will

    be reduced from 3 business days (T+3) to 2 business days (T+2) and that clients

    currently utilizing T+2 (which had a higher execution cost) would be amended to

    T+1. McLaughlin Decl. Exhibit 15, 17.

 60. “Most stock exchange transactions settle on the trade date plus two business days . . .”

    McLaughlin Declaration Exhibit 16 at p. 11.

 61. Mintbroker’s Interactive Brokers 2018 Annual Statement features line items for

    starting cash, ending cash, and ending settled cash.” McLaughlin Declaration Exhibit

    16 at pp 1-2.

 62. Mintbroker’s Interactive Brokers Long Account Activity Statement, January 1, 2018-

    December 31, 2018 features line items for starting cash, ending cash, and ending

    settled cash. McLaughlin Declaration Exhibit 17 at pp. 772-773.
Case 1:18-cv-07291-VSB-RWL Document 73 Filed 08/10/20 Page 11 of 16




 63. The Interactive Brokers Activity Statements explain that “Ending settled cash reflects

    the cash that has actually settled.” McLaughlin Declaration Exhibit 17 at p. 5210.

 64. The Interactive Brokers code “SS” indicates that a customer has “designated this

    trade for shortened settlement and so is subject to execution at prices above the

    prevailing market.” McLaughlin Declaration Exhibit 17 at p. 5210.

 65. None of Mintbroker’s AWX long trades during the relevant period were designated

    “SS.” McLaughlin Declaration Exhibit 17 at p. 933-1000.

 66. None of Mintbroker’s AWX short trades during the relevant period were designated

    “SS.” McLaughlin Declaration Exhibit 18.

 67. The number of shares available for a short seller to borrow is necessarily less than the

    number of shares in the float of a given stock. McLaughlin Decl. Exhibit 19 at 162:2-

    15.

 68. For example, if on a given day, market participants are looking to borrow shares to

    short sell five million shares, but only one million shares exist, only one million

    shares can be obtained and are available for delivery on that day. McLaughlin Decl.

    Exhibit 19 at 162:16-25.

 69. Multiple brokers can short the same “pot” of shares on any given trading day,

    meaning there might be one million shares available, but two million shares to be sold

    short. Over the next two trading days, the “clearing function” means the shorted

    shares will either be delivered or available to borrow, or the short will be closed out

    because the shares are unavailable. McLaughlin Decl. Exhibit 19 at 99:15-100:19
Case 1:18-cv-07291-VSB-RWL Document 73 Filed 08/10/20 Page 12 of 16




 70. When an Interactive Brokers customer puts an order for shares to be filled, Interactive

    Brokers routes the order to an exchange and then it is filled on the exchange by a

    counterparty. McLaughlin Decl. Exhibit 19 at 154:12-155:6.

 71. Interactive Brokers does not know whether or not the counterparty, if not also an

    Interactive Brokers customer, actually owns the shares it purports to be selling.

    McLaughlin Decl. Exhibit 19 at 155:4-11.

 72. Interactive Brokers does not place any securities into its customer’s account until the

    trade has settled. McLaughlin Decl. Exhibit 19 at 167:22-168:8.

 73. Voting power is a legal incident to share ownership, which is vested in the legal

    owner of stock, which include registered owners, who appear in the company’s share

    registry, and DTCC, which registers the shares it owns under “Cede & Co.”

    McLaughlin Decl. Exhibit 9 at p. 12-6. Only Legal owners can vote shares, while

    street name holders are not “technically entitled to vote shares or grant proxy

    authority.” Id. at p. 12-7. However, DTC assigns to each market participant

    (including Interactive Brokers) the voting rights associated with particular shares in

    that participant’s DTC account “as of the record date.” Id. at p. 12-7. The “record

    date” is the date that a shareholder obtains legal ownership. Id. at p. 12-5. Absent

    special circumstances, proxy authority is never transferred down to the ultimate

    beneficial owners. Id. at pp. 12-7 to 12-8.

 74. In order to vote shares, the customers of market participants may, by contract with the

    market participant, have the right to provide voting instructions to their bank or

    broker, who, in turn, has the legal right to actually vote those shares. Id. at pp. 12-7 to

    12-8.
Case 1:18-cv-07291-VSB-RWL Document 73 Filed 08/10/20 Page 13 of 16




 75. According to Interactive Brokers, a customer may, “generally speaking,” have voting

    power in securities, but only to the extent they have a long position. McLaughlin

    Decl. Exhibit 19 at 114:24-125:6.

 76. A short seller never has any voting rights because it never takes possession of any

    shares. McLaughlin Decl. Exhibit 9 at pp. 12-18 to 12-20.

 77. The Interactive Brokers 30b(6) deponent in this matter did not know if a customer

    could vote shares after an order had been placed but before the shares were placed

    into the customer’s account. McLaughlin Decl. Exhibit 19 at 170:18-117:8.

 78. This deponent did not establish that the contract between Interactive Brokers and

    Mintbroker enabled Mintbroker to provide voting instructions to Interactive Brokers,

    and nor did he establish that Mintbroker exercised any voting power during the period

    that it held a position in Avalon securities.

 79. During the relevant period, Avalon executives did not have any knowledge of either

    Defendant as a greater than 5% (or 10% owner); in fact, Avalon specifically

    identified its greater than 5% owners in a complaint made to the NYSE on July 24,

    2018 and this list did not include Defendants. McLaughlin Decl. Exhibit 27.

 80. During the relevant period, internal emails also established that “no members of

    management have bought or sold any shares of stock” and that “no current or

    potential investor” had contacted Avalon regarding the trading activity described

    herein. McLaughlin Decl. Exhibit 30 at AV0009-10, AV0026-29.

 81. Counsel for Avalon, David Lopez, has brought at least 325 Section 16(b)-related

    cases in the Southern District of New York since 1973. McLaughlin Decl. Exhibit

    20, PACER Search results for “attorney” Firstname “David” Lastname “Lopez.
Case 1:18-cv-07291-VSB-RWL Document 73 Filed 08/10/20 Page 14 of 16




 82. Counsel for Avalon, Miriam Tauber, has brought some 45 Section 16(b)-related cases

    in the Southern District of New York since 2014. McLaughlin Decl. Exhibit 21.

 83. Lopez and/or Tauber have represented Plaintiff Deborah Donoghue in at least 146

    16(b)-related demand action 146 times since 2001. McLaughlin Decl. Exhibit 22.

 84. Lopez represented Plaintiff Richard Morales in approximately 88 16(b)-related

    demand action 146 times prior to 2001. McLaughlin Decl. Exhibit 23.

 85. Plaintiff Deborah Donoghue was substituted for Plaintiff Richard Morales or

    designated as plaintiff/executrix of Richard Morales in eight cases in 2001 after he

    died:

        a. Donoghue, et al v. Flightserv.Com, et al., No. 1:00-cv-03987-JSM

        b. Donoghue, et al v. Miracor Diagnostics, et al., No. 1:00-cv-06696-JGK

        c. Morales, et al v. Natural Microsystems, et al., No. 1:01-cv-00708-RWS

        d. Morales, et al v. CT Holdings Inc., et al., No. 1:01-cv-01303-KMW-KNF

        e. Donoguhe v. Integrated Business, et al., No. 1:01-cv-02407-KMW

        f. Donoghue v. Opti, Inc., et al., No. 1:01-cv-02447-MP

        g. Donoghue v. Equitex, Inc., et al., No. 1:01-cv-06132-WK

        h. Donoghue v. Spatializer Audio, et al., No. 1:01-cv-07286-AKH

            McLaughlin Decl. Exhibit 22.

 86. Lopez has represented Plaintiff C.R.A. Realty Corp. in approximately 50 16(b)-

    related cases. McLaughlin Decl. Exhibit 24.

 87. Lopez and/or Tauber have represented Plaintiff Aaron Rubenstein in approximately

    24 16(b)-related demand actions since 2015. McLaughlin Decl. Exhibit 25.
Case 1:18-cv-07291-VSB-RWL Document 73 Filed 08/10/20 Page 15 of 16




 88. Lopez and/or Tauber have represented Plaintiff Mark Rubenstein in approximately 10

    16(b)-related demand actions since 2015. McLaughlin Decl. Exhibit 26.

 89. A great number of this cohort’s 16(b) cases are dismissed within months of being

    brought, including, for example, as to Richard Morales, the following cases: Morales

    v. Underwriters Group, et al., No 1:93-cv-06228-LAP (filed 9/7/1993, closed

    11/17/1993); Morales v. IEC Electronics, et al., No 1:00-cv-017553-BSJ, (filed

    3/7/00, closed 7/29/00; Morales v. Coleman Co. In., et al., No. 1:00-cv-02482-VM

    (filed 3/31/11, closed 5/1/00); Morales v. Memberworks Inc., et al., No. 1:00-c-

    03122-JSM (filed 4/24/00, closed 8/28/00); Morales v. Zale Corporation, et al., No.

    1:95:cv-01653 (filed 3/10/95, closed 4/19/95). McLaughlin Decl. Exhibit 23.

 90. Following the filing of Huppe v. Special Solutions Fund III QP, L.P. in 2006 and six

    years of litigation thereafter, Ayro informed shareholders in its 2013 Annual Report

    that a settlement reached against alleged short-swing shareholders in the case

    constituted $529,280 in disgorgement of short-swing profits, less the fees and

    expenses agreed upon by the plaintiffs of $272,539, leaving a remainder of $254,361

    for Ayro which would be “recorded as additional paid-in capital.” McLaughlin Decl.

    Exhibit 29.
Case 1:18-cv-07291-VSB-RWL Document 73 Filed 08/10/20 Page 16 of 16




    FORD O’BRIEN LLP

                                /s/ Danielle M. McLaughlin
                              Adam Ford
                              Robert S. Landy
                              Danielle M. McLaughlin
                              575 5th Avenue, 17th Floor
                              New York, NY 10017
                              aford@fordobrien.com
                              rlandy@fordobrien.com
                              dmclaughlin@fordobrien.com
                              Attorneys for Defendants Guy Gentile and
                              Mintbroker International, Ltd

 Dated: New York, New York
 August 10, 2020
